DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 29, 2021 is received and entered.
2.	Claims 1 – 3, 5 – 8, and 12 – 14 are amended.  Claims 4 and 11 are cancelled.  Claims 15 – 20 are newly added.  Claims 1 – 3, 5 – 10, and 12 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 3, 5 – 10, and 12 – 20 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 3, 5 – 10, and 12 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Kim et al. (U.S. Pub. 2012/0206391), Matsubara et al. (U.S. Pub. 2011/0294433), Ohnuma et al. (U.S. Pub. 2015/0054852), Grobelny (U.S. Pub. 2015/0229697), Karasawa et al. (U.S. Pub. 2002/0122075), Naruse (U.S. Pub. 2014/0320542), Vanderhulst (U.S. Pub. 2014/0084067), Poon et al. (U.S. Patent 8,756,532).
Regarding claim 1, neither Kim nor Matsubara nor Ohnuma nor Grobelny nor Karasawa nor Naruse nor Vanderhulst nor Poon teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent 
“an image capture device that captures a storage location image displayed on a display device to acquire information indicating a storage location in a server device”,
“wherein the portable information terminal stores data in the storage location when the manipulation detection sensor detects the manipulation,
wherein the image capture device captures an instruction image displayed on the display device to receive a download instruction to read data stored in the storage location in the server device, and
wherein the portable information terminal transmits a data request to the server device in response to the download instruction and receives the data that the server device transmits in response to the data request.”
Regarding claims 8 and 19, these claims are allowed for at least the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 3, 5 – 7, 9 – 10, 12 – 18, and 20, these claims are allowed based on their respective dependence from claims 1, 8, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626